Citation Nr: 1818399	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-45 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to increased initial ratings for service-connected diabetes mellitus, type 2, currently rated 20 percent prior to September 27, 2002 and 40 percent since that date.

3.  Entitlement to increased initial ratings for service-connected posttraumatic stress disorder (PTSD), currently rated 0 percent prior to January 8, 2003, 30 percent from that date to March 9, 2004, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.  These matters come before the Board of Veterans' Appeals (Board) from September 2002 and March 2008 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied an earlier effective date for TDIU in April 2012.  However, in February 2013, the United States Court of Appeals for Veterans Claims (Court) set aside that denial and remanded the case for readjudication in compliance with directives specified in a January 2013 Joint Motion for Remand (JMR).

The issue of increased ratings for diabetes mellitus and PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's application seeking service connection for type 2 diabetes mellitus and PTSD on April 19, 2002; those claims were granted in a September 2002 rating decision.

2.  Within a year of the September 2002 decision, VA received both an October 2002 notice of disagreement (NOD) expressly appealing the rating assigned for diabetes and a January 2003 correspondence requesting "reconsideration" of the rating assigned for PTSD which is reasonably construed as a NOD initiating a timely appeal; neither matter has been adjudicated by the Board.

3.  On March 9, 2004, VA received an application seeking TDIU due to PTSD, diabetes, and tinnitus; that claim was granted in a March 2008 rating decision that explicitly conceded that the Veteran's service-connected disabilities had rendered him unable to secure or follow substantially gainful employment since January 10, 2004.

4.  In light of the above and governing case law, the March 9, 2004 claim for TDIU must be considered part and parcel of pending appeals seeking higher initial ratings for PTSD and diabetes; thus the proper date of claim for purposes of this analysis is April 19, 2002 and the date entitlement arose is January 10, 2004.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (where TDIU is raised during the pendency of an increased rating claim, it must be considered as part and parcel of that claim),


CONCLUSION OF LAW

An effective date prior to March 9, 2004 for the award of TDIU is warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  The Board must explain the reasons for its decision but need not discuss every piece of evidence and will, therefore, summarize the relevant evidence as necessary.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Here, the Board notes that the Veteran was granted service connection in a March 2008 rating decision that assigned an effective date of March 9, 2004 based on the date the Veteran's claim for TDIU was received.  That decision expressly adopted the findings of a separate Social Security Administration (SSA) decision, and conceded that the Veteran's service-connected disabilities had rendered him unable to secure or follow substantially gainful employment since January 10, 2004.  Thus, the date entitlement arose in this case is clearly earlier than the currently assigned effective date.  What remains for consideration is whether VA should consider a date of claim prior to March 9, 2004.  Absent that, there would be no basis for awarding an earlier effective date regardless of when entitlement arose under the current law.

Procedurally, the first application for any compensation and pension benefits from the Veteran was received on April 19, 2002.  At that time, the Veteran sought only service connection for PTSD and type 2 diabetes mellitus.  A September 2002 rating decision granted both claims and assigned 0 percent and 20 percent ratings, respectively.  In October 2002, VA received correspondence expressly appealing the initial rating assigned for type 2 diabetes mellitus (which remains on appeal).  In January 2003, VA received correspondence from the Veteran requesting "reconsideration" of his PTSD rating.  At that time, the AOJ read this correspondence as a new increased rating claim and, in February 2004, granted a 30 percent rating for PTSD.  One month later, VA received a formal application for TDIU on March 9, 2004 that expressly alleged both PTSD and diabetes contributed to unemployability.  That claim led to the March 2008 grant described above and the instant appeal.  

Under the circumstances, the Board finds that the AOJ misinterpreted the January 2003 "increased rating claim," because it quite clearly expresses disagreement with the initial rating assigned for PTSD less than one year prior, in September 2002.  Thus, it should be construed as a NOD appealing that rating.  38 C.F.R. §§ 20.201, 20.302 (providing that any written communication, received within one year of the date VA mails notice of a determination to the Veteran, that reasonably expresses disagreement with a determination and a desire for appellate review constitutes a NOD).  Consequently, the Board finds that the Veteran properly initiated appeals of the ratings assigned to both disabilities for which service connection was granted in September 2002.  Moreover, these appeals remain pending to this day, because they have never been substantively adjudicated by the Board.  In light of that and considering the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (finding that, where TDIU is raised during the pendency of an increased rating claim, it must be considered as part and parcel of that claim), the Board finds the Veteran's March 2004 application for TDIU must be considered as part and parcel of those initial rating appeals, particularly given they expressly alleged TDIU is due, in part, to diabetes and PTSD. 

Accordingly, the date of claim for purposes of this analysis must be April 19, 2002-the date the Veteran's original claims seeking service connection for diabetes and PTSD were received.  Furthermore, under the law, the proper effective date for the award of TDIU must be January 10, 2004, the later of the date of claim and the date entitlement to TDIU arose.  38 C.F.R. § 3.400.  

In so finding, the Board acknowledges that the Veteran was only service connected for PTSD (rated 30 percent), diabetes mellitus (rated 40 percent), tinnitus (rated 10 percent), and bilateral hearing loss (rated 0 percent) with a combined rating of 60 percent prior to March 9, 2004 (the currently assigned effective date), and is therefore ineligible for a schedular TDIU rating under 38 C.F.R. § 4.16(a) (providing for schedular TDIU only where a Veteran is rendered unemployable by either one service-connected disability rated at 60 percent or more or multiple disabilities where one is rated at least 40 percent with sufficient additional disability to bring the combined rating to at least 70 percent).  Crucially though, 38 C.F.R. § 4.16(b) provides that, regardless of their schedular ratings, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.

The Board is aware that the Court, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), cited its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995) and held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  However, this prohibition against granting an extraschedular TDIU in the first instance has since been implicitly overruled through the issuance of the Court's decisions in Thun v. Peake, 22 Vet. App. 111, 115 (2008) and Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009), as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, citing Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), determined that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 238. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process."  Id. at 238 fn 4 (emphasis added). 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In light of the above and resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that the claim seeking an earlier effective date for the award of TDIU must be granted.


ORDER

An effective date of January 10, 2004 for the award of TDIU is granted.


REMAND

A review of the record shows the Veteran has not been provided any contemporaneous examinations in conjunction with his diabetes claim or indicated satisfaction with his current rating, which remains less than the maximum prescribed for such disability.  Thus, a contemporaneous examination is needed to determine the current severity of his diabetes.

As outlined in the decision portion above, the Board's review of the record found that a January 2003 "claim" for increased rating should have been construed as a NOD initiating a timely appeal of the initial rating assigned for PTSD in a September 2002 rating decision.  However, no statement of the case (SOC) has yet been issued addressing this matter.  Thus, corrective action is needed.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his diabetes and PTSD.

2. Then, arrange for the Veteran to be examined by an endocrinologist or other appropriate physician to determine the current severity of his type 2 diabetes mellitus.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, treatment, and associated functional impairment attributable to the Veteran's service-connected diabetes, to include-but not limited to-frequency, severity, and duration of any clinical findings.  

Specifically, the examiner should indicate whether the Veteran's diabetes requires insulin, restricted diet, or regulation of activities, or whether it is productive of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider (and if so, the frequency of such episodes or treatment visits), loss of weight and strength, or other complications (and their severity).  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Issue an appropriate SOC addressing the matter of increased initial (staged) ratings for service-connected PTSD.  The Veteran and his representative must be given an opportunity to respond and, if an appeal in this matter is timely perfected, it should be returned to the Board for appellate consideration.

4. The AOJ should then review the record and readjudicate the diabetes claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


